EATON VANCE TAX-MANAGED MULTI-CAP GROWTH FUND Supplement to Prospectus dated March 1, 2010 1.The following replaces "Portfolio Manager." under "Management" in "Fund Summaries - Eaton Vance Tax-Managed Multi-Cap Growth Fund": Portfolio Managers Kwang Kim, Vice President of BMR, has managed the Portfolio since 2010. Gerald I. Moore, Vice President of BMR, has managed the Portfolio since 2010. G. R. Nelson, Vice President of BMR, has managed the Portfolio since 2010. 2. The following replaces the second paragraph under "Tax-Managed Multi-Cap Growth Portfolio." under "Management and Organization": Kwang Kim, Gerald I. Moore and G. R. Nelson are the portfolio managers of Tax-Managed Multi-Cap Growth Portfolio (since November 2010). Messrs. Kim and Nelson are Vice Presidents of Eaton Vance and BMR and have been analysts at Eaton Vance for more than five years. Mr. Moore joined Eaton Vance in November 2010 and is currently a Vice President of Eaton Vance and BMR. Prior to joining Eaton Vance, Mr. Moore was Managing Director/Senior Portfolio Manager (2007-2010) and Senior Vice President/Senior Portfolio Manager (2002-2006) at Putnam Investments. November 1, 2010 4862-11/10 TMCOMBPS2 EATON VANCE TAX-MANAGED MULTI-CAP GROWTH FUND Supplement to Statement of Additional Information dated March 1, 2010 The following replaces information on Arieh Coll and Tax-Managed Multi-Cap Growth Portfolio under "Portfolio Managers." in "Investment Advisory and Administrative Services": Number of Total Assets of Number of Accounts Total Assets of Accounts All Accounts All Accounts Paying a Performance Fee Paying a Performance Fee Kwang Kim* Registered Investment Companies 0 $ 0 0 $ 0 Other Pooled Investment Vehicles 0 $ 0 0 $ 0 Other Accounts 0 $ 0 0 $ 0 Gerald I. Moore* Registered Investment Companies 0 $ 0 0 $ 0 Other Pooled Investment Vehicles 0 $ 0 0 $ 0 Other Accounts 0 $ 0 0 $ 0 G. R. Nelson* Registered Investment Companies 0 $ 0 0 $ 0 Other Pooled Investment Vehicles 0 $ 0 0 $ 0 Other Accounts 0 $ 0 0 $ 0 * Information is as of August 31, 2010. Messrs. Kim, Moore and Nelson became portfolio managers of the Portfolio on November 1, 2010. The following table shows the dollar range of shares of a Fund beneficially owned by its portfolio managers as of August 31, 2010 and in all Eaton Vance Funds as of December 31, 2009. Interests in a Portfolio cannot be purchased by a portfolio manager. Aggregate Dollar Range of Equity Dollar Range of Equity Securities Securities Owned in all Registered Funds in Fund Name and Portfolio Manager Owned in the Fund the Eaton Vance Family of Funds Tax-Managed Multi-Cap Growth Fund Kwang Kim None $100,001 - $500,000 Gerald I. Moore None $0 G. R. Nelson None $100,001 - $500,000 November 1, 2010
